Citation Nr: 0521016	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for hip disability.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied increased 
ratings for right and left knee disabilities.  The veteran 
perfected an appeal to that action.

In an August 2003 rating decision, in pertinent part, the RO 
confirmed and continued the prior denial of service 
connection for hip and ankle disabilities.  The veteran has 
initiated an appeal to that action.  The issues of whether 
new and material evidence has been received to reopen the 
claims of service connection for hip and ankle disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's range of motion of the left knee, at worst, 
is 20 to 90 degrees; he has painful motion on extension and 
flexion; he does not have the functional equivalent of 
flexion limited to 45 degrees and/or extension limited to 30 
degrees; he does not have lateral instability or subluxation.

2.  The veteran's range of motion of the right knee, at 
worst, is 20 to 90 degrees; he has painful motion on 
extension and flexion; he does not have the functional 
equivalent of flexion limited to 45 degrees and/or extension 
limited to 30 degrees; he does not have lateral instability 
or subluxation.


CONCLUSIONS OF LAW

1.  A 30 percent rating, but no more, for residuals of left 
knee injury, based on limitation of extension, is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004).

2.  A 30 percent rating, but no more, for chondromalacia of 
the right knee, based on limitation of extension, is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004).

3.  A 10 percent rating for functional impairment of flexion 
of the left knee is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5257 (2004); VAOPGCPREC 9- 2004.

4.  A 10 percent rating for functional impairment of flexion 
of the right knee is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5257 (2004); VAOPGCPREC 9- 2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA has satisfied its duty to notify by means of March and 
September 2003 letters from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the December 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA medical records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As a final matter, the Board notes that duplicate copies of 
VA records were received after the most recent statement of 
the case was issued.  However, these records had already been 
considered.  

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a November 1971 rating decision, service connection was 
granted for left knee injury with instability and laxity and 
a 30 percent rating was assigned effective October 1971.  In 
addition, service connection was granted for chondromalacia 
of the right knee and a 20 percent rating was assigned 
effective October 1971.  

The veteran subsequently elected to receive retired pay in 
lieu of compensation effective February 1, 1974.

In November 1993, a claim for an increased rating for left 
and right knee disabilities was received.  

In a December 1994 rating decision, the RO determined that 
there was a lack of evidence to support the respective 30 and 
20 percent evaluations for the knees.  They were assigned 
non-compensable ratings.  

In March 1997, a claim for an increased rating for knee 
disability was received.  

In April 1997, the veteran was afforded an electromyography 
(EMG).  A physical examination was performed which showed 
that both legs were normal in terms of active range of 
motion, muscle strength, and deep tendon reflexes.  Sensation 
was reported decreased on the left leg.  There was no focal 
tenderness or muscle wasting.  Sitting straight leg raising 
was negative.  Gait and ambulation were normal.  EMG and 
nerve conduction tests were performed.  The impression was 
that the study was normal.  There were no electric 
abnormalities suggestive of the presence of a peripheral 
neuropathy or a lumbosacral radiculopathy.  

In June 1997, the veteran was afforded a VA examination.  
Currently, he reported having pain and stiffness in the knees 
and pain and weakness in the left leg.  The veteran's right 
leg was 1/2 inch shorter than the left leg.  The right thigh 
was 4 centimeters bigger than the left thigh.  The right calf 
was 1.5 centimeters bigger than the left calf.  Surgical 
scars were present on both knees, but they were well-healed, 
non-tender, and did not materially affect the function of the 
underlying joint.  On examination, there was no swelling or 
deformity.  However, there was significant wasting of the 
entire left leg as compared to the right leg.  Subluxation, 
lateral instability, and non-union were not found.  Range of 
motion of the right knee was zero degrees of extension to 130 
degrees of flexion.  Range of motion of the left knee was 
zero degrees of extension to 110 degrees of flexion.  The 
patella was not floating on either leg.  There was no 
tenderness to palpation.  Internal and external ligaments 
appeared to be intact.  The veteran squatted to the floor 
with difficulty and rose again.  The diagnoses were 
degenerative joint disease of the right knee and history of 
torn medial meniscus of the left knee, post-operative 
meniscectomy.  

In a September 1997 rating decision, the RO assigned a 10 
percent rating for chondromalacia of the right knee, 
effective March 1997, and assigned a 20 percent rating for 
residuals for left knee injury, effective March 1997.  

Thereafter, VA outpatient records were received.  June 1997 
x-rays revealed minimal degenerative spurs of both knees and 
both patellae.  There was no joint space narrowing.  There 
was mild focal sclerosis of the endocortex of the proximal 
metaphyseal region of the posterolateral left tibia, probably 
benign.  January 1998 x-rays revealed moderately severe 
narrowing to the medial compartment of the left knee with 
associated marginal spurring and subchondral sclerosis to the 
medial tibial plateau.  There was a tiny amount of spurring 
off of the left medial femoral condyle and the left tibial 
intercondylar eminences as well.  There was a tiny spur about 
the inferior margin articular surface of the left patella.  
Faint, early calcification within the lateral meniscus.  
Films of the left knee also showed a 1.5 by 2 centimeter area 
of benign appearing hyperostosis in the medullary canal of 
the proximal left tibia posteriorly and laterally.  This 
might have been the result of old trauma or simply benign 
cortical enostosis.  The right knee films showed mild 
narrowing of the medial compartment with minimal spurring of 
the tibial intercondylar eminences and medial femoral condyle 
as well as inferior marginal spurring about articular surface 
of the patella.  There was a 5 millimeter bony density 
superimposed over the midline of the joint posteriorly which 
might represent an intra-articular loose body or synovial 
osteochondroma.  The impression was mild degenerative joint 
disease of the right knee; loose body of the posterior 
compartment of the right knee joint; moderately severe 
degenerative joint disease of the left knee; early 
chondrocalcinosis; and benign cortical enostosis of the left 
proximal tibia versus post-traumatic change.  

In October 1997, it was noted that the veteran had knee 
braces, but they were causing his knees to swell.  

In December 1997, the knees were evaluated.  It was noted 
that the veteran was being evaluated because he wanted new 
knee braces.  Physical examination revealed that the veteran 
was neurovascularly intact.  His strength was 5/5.  His 
reflexes were 2+ and symmetric.  His pulses were 2+.  He has 
mild crepitus in the left knee, but no instability was noted 
on either knee.  His right knee had good range of motion with 
no instability appreciated.  X-rays were noted to be non-
weightbearing and they did not display marked arthrosis.  
There were some mild patellar changes, left greater than 
right.  The impression was multiple musculoskeletal 
complaints.  

A January 1998 Agent Orange examination noted that the 
veteran had traumatic arthritis of the knees.  

In August 1998, there were no effusions or marked joint line 
tenderness.  Range of motion was from zero degrees of 
extension to 110 degrees of flexion.  The knees were 
nontender and the collateral ligaments were intact.  Drawer 
and Lachman testing were negative.  X-rays revealed medial 
joint space narrowing, mild, with early spurs.  The diagnosis 
was degenerative joint disease of the knees bilaterally, 
medially.  It was noted that the veteran wore knee braces.  
In July 1999, the veteran reported knee pain.  

In March 2000, the veteran was afforded a VA examination.  
The veteran reported having bilateral pain, weakness, 
stiffness, swelling, easy fatigability, and lack of endurance 
to complete minor activities such as climbing stairs.  It was 
noted that the veteran was taking Vicodan and non-steroidal 
anti-inflammatory drugs (NSAIDS).  The veteran related that 
he had daily knee pain which waxed and waned dependent on 
physician activity and even when he was seated in one 
position for an extended length of time.  The pain was 
alleviated with medication and rest.  The veteran related 
that his bilateral knee disabilities imposed severe 
functional limitation secondary to the overwhelming daily and 
constant pain.  It was noted that the veteran utilized knee 
braces, bilaterally.  There was no dislocation or recurrent 
subluxation.  There were no constitutional symptoms.  The 
knees, with other disabilities, impeded his ability to work 
and to enjoy recreational activities.  Physical examination 
showed that range of motion in both knees was from zero 
degrees of extension to 90 degrees of flexion.  Painful 
motion began at 20 degrees of extension to 90 degrees of 
flexion.  The same was true to functional impairment due to 
pain, fatigue, weakness, and lack of endurance, or during 
flare-ups.  The veteran ambulated with a guarded gait, taking 
small steps and flexing only minimally during the steps.  
There was no ankylosis present.  X-rays revealed very minimal 
degenerative joint disease of both knees, more obvious on the 
left.  There was chondromalacia of the left knee and a 
possible small loose body in the right knee.  There were no 
interval changes since the June 1997 x-rays.  The diagnoses 
were mild to moderate degenerative joint disease of the 
knees, bilaterally; loose body in the posterior compartment 
of the right knee joint; early chondrocalcinosis of the left 
knee; surgical residuals of the left knee.  

May 2000 records showed that the veteran complained of 
excruciating right knee pain and walked with a pronounced 
limp.  He also complained of swelling.  He appeared to be in 
severe pain.  The veteran's knees were evaluated.  He had 
some effusion.  His range of motion was zero degrees of 
extension to 90 degrees of flexion.  Anterior and posterior 
Drawer testing was negative.  Valgus testing was 1+ 
bilaterally.  Varus testing was negative.  Patellar 
apprehension and patellar grind test were positive 
bilaterally.  Appley's was positive for pain.  June 2000 
records showed that the veteran complained of knee pain.  

The veteran's knees were evaluated in July 2002.  At that 
time, there was no evidence of muscle atrophy.  Gait was 
normal.  Straight leg raising caused pain.  Reflexes in the 
knees were 1+ and symmetrical.  Reflexes in the ankles were 
2+ and symmetrical.  Sensation was grossly intact in the 
lowers except around the anterior left knee.  The veteran 
reported that it had been anesthetic since his 1971 surgery.  
The veteran had full range of motion in both knees from zero 
degrees of extension to 120 degrees of flexion.  The left 
knee had well-healed medial skin incisions.  There was no 
McMurray's, Lachman's, or crepitance.  The veteran's left leg 
measured no more than 1/2 inch shorter than the right leg.  X-
rays of the knees revealed mild degenerative changes in both 
knees.  It was noted that the veteran used hinged braces and 
the use of anti-inflammatory medication was noted to be 
reasonable.

In May 2003, the veteran was afforded a VA joints 
examination.  At that time, he reported having pain in both 
knees as well as shortening of one leg.  The veteran also 
reported having swelling and giving way in the left knee.  
The examiner noted that the veteran had continuous pain with 
no flare-ups.  He used braces on both sides.  The veteran did 
not have subluxation or dislocation.  He did not have 
constitutional symptoms.  The veteran related that he was not 
able to do many activities due to the pain, but he was able 
to perform his household activities and take care of himself.  

Physical examination revealed that the left knee had a well-
healed medial skin scar which was non-disfiguring, but a 
little tender.  There was no effusion or erythema.  
McMurray's testing was negative.  Range of motion testing 
showed flexion to 100 degrees on the left and to 130 on the 
right.  Movement was limited by pain and resistance.  The 
veteran's left leg was no more than 3/4 s centimeter shorter 
than the right leg.  This measurement was within normal 
variation.  The veteran was walking without any limp and was 
able to stand.  He did not have any callosities on his feet.  
He used a small insert in the left shoe over the heel area.  
There was no ankylosis.  X-rays of the right knee were 
negative.  Of the left knee, the veteran had degenerative 
changes at the medial proximal tibia.  The diagnosis was 
status post medial meniscectomy of the left knee with 
residuals and degenerative joint disease of the left knee.  

August 2003 outpatient records revealed that the veteran had 
good range of motion in both knees with some pain and a 
moderate amount of crepitus.  

In August 2004, the veteran was afforded another VA joints 
examination.  At that time, he reported having pain, 
stiffness, swelling, and a feeling of giving way in his 
knees.  There was no history of weakness, heat and redness, 
or instability.  The examiner noted that there were no flare-
ups.  There was no dislocation or recurrent subluxation.  The 
veteran related that he had pain in his knees on prolonged 
standing and walking.  There was pain on squatting, climbing 
stairs, and the veteran was unable to jump.  Apart from these 
activities, daily activities were not significantly affected.  
The veteran was independent in self-care.  

Physical examination revealed that range of motion of the 
left knee was from zero to 130 degrees of flexion with 
stiffness at 120 degrees.  The right knee had motion to 130 
degrees with stiffness at that part.  The veteran had a well-
healed, barely visible, non-tender scar on the left knee.  
The knees did not catch, grind, or pop.  There was normal 
stability.  Lachman's, McMurray, and Drawer testing were 
negative.  There was no weakness or effusion.  There was no 
swelling, no quadriceps wasting, and there was some pain on 
patellar compression.  There was no joint line tenderness.  
There was no change with repeated or resisted motion of any 
joint.  There was no pain on motion.  Joint function was 
additionally limited by stiffness.  There was no edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement.  The veteran had normal gait.  There was pain and 
stiffness on prolonged standing and walking.  There was no 
evidence of abnormal weight-bearing.  There was no ankylosis.  
The veteran's left leg measured no more than 1/2 inch shorter 
than the right leg.  This 1/2 inch difference was noted to be 
within normal variation.  There were no constitutional signs.  
X-rays of the right knee were normal.  X-rays of the left 
knee revealed degenerative changes and narrowing of the 
medial joint space I the standing left knee.  The diagnosis 
was bilateral patellofemoral pain syndrome.  


Analysis

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims ("Court") held in 
Salgado v. Brown, 4 Vet. App. 316 (1993) that a veteran's 
disability rating, that had been in place for more than 20 
years, was protected by 38 U.S.C. 110 even though the veteran 
had not elected to receive VA disability compensation in lieu 
of military retirement pay.  That is the case here.  

In a November 1971 rating decision, service connection was 
granted for left knee injury with instability and laxity and 
a 30 percent rating was assigned effective October 1971.  In 
addition, service connection was granted for chondromalacia 
of the right knee and a 20 percent rating was assigned 
effective October 1971.  The veteran subsequently elected to 
receive retired pay in lieu of compensation effective 
February 1, 1974.

The veteran's respective 30 percent and 20 percent ratings 
for the left and right knee disabilities became protected as 
of October 1991.  The current appeal stems from a September 
1997 rating decision.  In that rating decision, the RO 
assigned 20 and 10 percent respective ratings for the left 
and right knee disabilities.  This was improper.  The former 
ratings were protected even though the veteran had not 
received compensation payment since January 1974.  The 
Court's decision in Salgado now makes clear that the 
protection afforded by section 110 applies when a rating is 
in effect for 20 years, whether or not the veteran elects to 
receive a VA monetary award.

Thus, the Board finds that the 30 and 20 percent ratings for 
the right and left knee disabilities should be restored.  The 
RO has assigned the effective date of March 25, 1997.  The 
effective date issue is not under appeal.  Therefore, the 
issues on appeal are entitlement to rating in excess of 20 
percent for chondromalacia of the right knee as of March 25, 
1997; and entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury as of March 25, 1997.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5260 provides for a noncompensable evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees. 

Under Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees. 

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. Normal range of motion 
in an ankle joint is from 0 to 20 degrees dorsiflexion and 
from 0 to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, 
Plate II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

In this case, the competent medical evidence shows that the 
veteran does not have recurrent subluxation or lateral 
instability.  Although he has reported that his knees 
occasionally give way, there is a myriad of medical evidence 
dated over the years which shows that there is no lateral 
instability.  This competent medical evidence is more 
probative than the veteran's statements because his 
statements are not supported.  

Thus, a rating for either knee under Diagnostic Code 5257 is 
not appropriate.  The board recognizes that the veteran's 
knees were rated in the past under Diagnostic Code 5257, this 
code does not reflect his disability at the current time.  
Nevertheless, as noted, the 30 percent rating is protected.  
In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Thus, the Board will consider if higher ratings are warranted 
for right and left knee disabilities based on limitation of 
motion.  

At worse, during the course of the appeal, the veteran's 
extension of both knees was limited to 20 degrees and his 
flexion was limited to 90 degrees.  The limitation of motion 
contemplated the directives of DeLuca.  The veteran was 
actually able to move his knees to a greater degree, but they 
were impaired to limitation of 20 to 90 degrees when the 
directives of DeLuca were applied.  

Under Diagnostic Code 5261, a 30 percent evaluation requires 
extension limited to 20 degrees.  That is the case here for 
the left knee.  Thus, the current 30 percent rating for the 
left knee based on limitation of function is appropriate.  A 
40 percent evaluation requires extension limited to 30 
degrees, which the veteran does not have.

With regard to the right knee, the 30 percent criteria was 
also met during the course of the appeal.  Thus, an increased 
rating of 30 percent based on limitation of extension is 
warranted.  A 40 percent evaluation requires extension 
limited to 30 degrees, which the veteran does not have.

The Board has also considered whether separate ratings are 
warranted based on limitation of flexion.  However, the 
veteran does not meet the criteria for a compensable rating 
for either knee as his flexion exceeded 60 degrees, even 
considering DeLuca.  However, the rating schedule provides 
for a compensable rating where there is painful motion.  
Overall, the competent evidence shows that the veteran has 
had painful motion on flexion of his left and right knees 
during the course of the appeal.  Thus, a 10 percent rating 
for each knee based on functional impairment due to painful 
motion is warranted.  A higher rating for either knee is not 
warranted as nothing suggests actual limitation or the 
functional equivalent of flexion limited to 45 degrees.  

The Board has also considered whether a separate rating may 
be assigned for shortening of the left leg.  However, a leg 
must have shortening of at least  1.25 inches for the rating 
to be compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5275.  That is not the case here.  

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, overall, the competent 
medical evidence does not support a compensable rating for 
scarring, as the scarring is not painful.  See 38 C.F.R. 
§ 4118, Diagnostic Code 7804 (2002), Diagnostic Code 7804 
(2004).  

Accordingly, the evidence supports a 30 percent rating for 
residuals of left knee injury, based on limitation of 
extension; a 30 percent rating for chondromalacia of the 
right knee, based on limitation of extension; a 10 percent 
rating for functional impairment of flexion of the left knee; 
and a 10 percent rating for functional impairment of flexion 
of the right knee.  


ORDER

A 30 percent rating for residuals of left knee injury, based 
on limitation of extension, is granted.  

A 30 percent rating for chondromalacia of the right knee, 
based on limitation of extension, is granted.

A 10 percent rating for functional impairment of flexion of 
the left knee, is granted.  

A 10 percent rating for functional impairment of flexion of 
the right knee, is granted.  
REMAND

In an August 2003 rating decision, the RO confirmed and 
continued the prior denial of service connection for hip and 
ankle disabilities.  The veteran has initiated an appeal to 
that action by submitted a notice of disagreement which was 
received in September 2003.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  Accordingly, this matter is 
REMANDED for the following action: 

The veteran should be sent a statement of 
the case as to the issues of whether new 
and material evidence has been received 
to reopen the claims of service 
connection for hip and ankle 
disabilities, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal on either 
issue, then the RO should return the 
claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


